DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of February 10, 2021.  Claims 1, 4, 6-11, 14 and 15 are presented for examination, with Claims 1 and 11 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0217616 (“Kraver”).
	Regarding Claim 1, Kraver discloses a method (Figs. 1 and 8) for configuring a system (Fig. 1; 102, 104, 106; [0094]) having one or more components for providing a 
	(i) displaying to a user (108) of the media device (106) an instruction relating to configuration of the one or more components of the system (102, 104, 106), the instruction having an expected physical response by the user caused by the user performing said configuration of the one or more components ([0084]); 
	(ii) receiving data from a sensor (step 802 in Fig. 8; [0069]) incorporated within the media device ([0050]), wherein the sensor is a camera (104; [0049]) arranged to detect, as a physical response of the user (108) by analysis of image data received from the camera, a change in orientation of the head of the user relative to the media device when the head of the user is within the field of view of the camera ([0050]; [0084]); and 
	(iii) determining (step 804 in Fig. 8; [0094]) whether the detected physical response of the user is associated with the displayed instruction ([0084]); and
	(iv) in the event, at step (iii), that a physical response of the user is not detected or is not associated with the displayed or received instruction, generating a prompt condition to trigger a physical response by the user (steps 1008-1010 in Fig. 10, virtual environment displayed via the head mounted display; [0104]; further, see [0084] “calibration instructions”).

	Regarding Claim 4, Kraver further discloses wherein the media device (106) incorporates a movement sensor arranged to output data relating to movement of the media device (accelerometer 306 in Fig. 3) and wherein the media device is further 

	Regarding Claim 6, Kraver further discloses wherein the prompt condition comprises at least one of: displaying a message to the user; suspending updates to a display of the media device; generating an audible signal; and causing the media device to vibrate (steps 1008-1010 in Fig. 10; [0104]).

	Regarding Claim 7, Kraver further discloses wherein the one or more components of the system (Figs. 1-3) comprise: an acoustic source; a display; a source of ventilation; a source of heat; a cooling device; a light source; and an obscuring device ([0077]-[0080]).

	Regarding Claim 11, Kraver discloses a media device configured to control a system (Fig. 1; 102, 104, 106; [0094]) having one or more components for providing a sensory effect to a user (to user 108 via head-mounted device (HMD) 106; [0048]), the media device being configured to interact with the system and with a user to configure the system (HMD 106 interoperates with 102, 104; [0047]), the media device including:
	an interface to enable configuration of the system (HMD 106 interoperates with 102, 104; [0047]), the interface and media device being configured to: 
	display to the user (108) an instruction regarding configuration of the one or more components of the system (102, 104, 106), the instruction having an expected physical 
	receive data from a sensor (step 802 in Fig. 8; [0069]) incorporated within the media device ([0050]), wherein the sensor is a camera (104; [0049]) arranged to detect, as a physical response of the user (108) by analysis of image data received from the camera ([0069]), a change in orientation of the head of the user relative to the media device when the head of the user is within the field of view of the camera ([0050]; [0084]); and 
	determine (step 804 in Fig. 8; [0094]) whether the detected physical response of the user is associated with the displayed instruction ([0084]); and
	in the event that a physical response of the user is not detected or is not associated with the displayed or received instruction, generate a prompt condition to trigger a physical response by the user (steps 1008-1010 in Fig. 10, virtual environment displayed via the head mounted display; [0104]; further, see [0084] “calibration instructions”).

	Regarding Claim 15, Kraver further discloses a non-transitory computer readable medium comprising computer program code which, when executed by a computer processor, causes the computer processor ([0074]) to implement the method according to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0217616 (“Kraver”), as applied to Claim 1, in view of U.S. Patent Publication No. 2016/0037614 (“Setomoto”).
	Regarding Claim 8, Kraver fails to specifically disclose wherein the system is an illumination system and the one or more components comprise one or more light sources located in a vicinity of the user, the media device being configured to interoperate with the illumination system.
	However, Setomoto teaches wherein the system (1 in Figs. 1 and 2) is an illumination system (Figs. 1 and 2; [0028]) and the one or more components comprise one or more light sources located in a vicinity of the user (103), the media device (20) being configured to interoperate with the illumination system (1; [0028]; [0030]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the components of the system for providing a sensory effect to a user as disclosed by Kraver, with some light sources as taught by Setomoto, in order to easily register connection and group information of a target illumination system, as evidenced by Setomoto ([0010]).



	Regarding Claim 10, the combination of Kraver in view of Setomoto, as applied to Claim 8, further teaches wherein step (i) comprises triggering a visible indication by one of the one or more light sources and the expected physical response comprises the user orienting his or her head in approximately the direction of the light source ([0050]; [0084] of Kraver).

	Regarding Claim 14, the combination of Kraver in view of Setomoto, as applied to Claim 8, further teaches an illumination system (Figs. 1 and 2; [0028] of Setomoto) comprising: 
	one or more light sources (103 of Setomoto); and 
	an interface (101 of Setomoto) to a media device (20 of Setomoto) to enable configuration of the illumination system by the media device ([0034]; [0037] of Setomoto), the interface (101 of Setomoto) and the media device (20 of Setomoto) being arranged to implement the method according to claim 8.



Response to Arguments
Applicants’ arguments filed February 10, 2021 have been fully considered but they are not persuasive.
	Applicants’ argue:
The Examiner asserts that Kraver's paragraph [0084] discloses the following step of claim 1: "determining whether the detected physical response of the user is associated with the displayed instruction." Office Action at page 4. Kraver's paragraph [0084] discloses, in relevant part, "users may be identified based on detecting particular gestures or actions performed in response to calibration instructions provided to the user (e.g., displaying a command to "lift your left hand" and then identifiying an object performing the corresponding gesture input)." Even if Kraver's paragraph [0084] were to sufficiently disclose Applicant's "determining" step, which Applicant does not necessarily concede, Kraver does not disclose "in the event ... that a physical response of the user is not detected or is not associated with the displayed or received instruction, generating a prompt condition to trigger a physical response by the user," as additionally recited in amended claim 1. (emphasis in original)

	Further, Applicants’ argue:
In the context of now-canceled claim 5, the Examiner contends that Kraver's Fig. 10, steps 1008-1010, and associated paragraph [0104] allegedly discloses the step, "in the event ... that a physical response of the user is not detected or is not associated with the displayed or received instruction, generating a prompt condition to trigger a physical response by the user." Applicant respectfully disagrees. Steps 1008-1010 of Kraver's Fig. 10 simply disclose adding virtual representations of sensed objects and cached objects to a virtual environment, and displaying the virtual environment. Likewise, paragraph [0104] of Kraver simply provides a textual description of these steps of Fig. 10. Neither these cited portions of Kraver, nor Kraver in general teaches or discloses generating a prompt condition to trigger a physical response by a user, in the event that, at a previous step, a physical response of the user is not detected or is not associated with a displayed or received instruction. Accordingly, Kraver fails to teach at least this additional generating step of Applicant's amended claim 1. (emphasis in original)


	For at least the reasons stated above, the rejections of all pending claims are maintained.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844